The opinion of the Court was delivered by
Fenner, J.
Defendant, Worrell, is the keeper of a public landing on the Mississippi river, in which capacity he received from plaintiff six hales of cotton to he shipped by him to plaintiff’s cotton factors in New Orleans, Shattnck & Hoffman.
Plaintiff being indebted to Worrell, the latter, instead of complying with the terms of his bailment, diverted the six hales and consigned them to his own meichants in New Orleans.
This was undoubtedly a tortious conversion, without legal excuse. Plaintiff brings the present action for damages, claiming the value of the cotton and about $6000 as consequential damages.
The case was tried by a jury, who disallowed all the damages claimed, except the value of the cotton, for which verdict and judgment were rendered, and from this judgment plaintiff is the appellant.
Tlie jury has simply applied the general rule governing the measure of damages in actions for tortious conversion, which is the value of the property converted with interest. N. O. Draining Co. vs. DeLizardi, 2 Ann. 280; Badille vs. Tio, 7 Ann. 487; 1 Sutherland on Damages, 173; 3 Id. 487, et seq.
The rule ,is not w ithout exceptions, as where the conversion is accompanied by violence or personal outrage, or where other damage is shown to have resulted clearly and directly from the wrongful act.
But we liave carefully examined the testimony in the case and have considered the various points made by counsel, and without further particularizing them, we are not disposed to disturb the verdict of the jury, which we think is sustained by the law and does substantial justice.
Judgment affirmed.